ORIGINAL                                             07/10/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 18-0335


                                        DA 18-0335


STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                             ORDER

DAVID MICHAEL YOUMANS,

              Defendant and Appellant.



       Appellant David Michael Youmans was granted an extension of time to file and

serve his opening brief on or before July 2, 2020. This Court ordered that no further
extensions would be granted. The opening brief is now overdue.

      THEREFORE,

      IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on

appeal no later than July 30, 2020. Failure to file the brief within that time will result in

dismissal of this appeal with prejudice and without further notice.

       The Clerk is directed to provide a copy ofthis Order to all parties of record.

       DATED this tO Illy of July, 2020.
                                                 For the Court,



                                                  v             Chief Justice

                       FILED
                        JUL 1 0 2020
                     Bovvern Greenwoou
                   Clerk of Supreme Court
                      Stote nf Mo,tana